         Case 3:20-cv-05585-SK Document 8 Filed 08/19/20 Page 1 of 6



 1   Neil K. Sawhney (State Bar No. 300130)              Kristi C. Kelly*
     GUPTA WESSLER PLLC                                  Andrew J. Guzzo*
 2   100 Pine Street, Suite 1250                         KELLY GUZZO PLC
 3   San Francisco, CA 94111                             3925 Chain Bridge Road, Suite 202
     (415) 573-0336                                      Fairfax, VA 22030
 4   neil@guptawessler.com                               (703) 424-7570
                                                         kkelly@kellyguzzo.com
 5   Matthew H.W. Wessler*                               aguzzo@kellyguzzo.com
     GUPTA WESSLER PLLC
 6   1035 Cambridge Street, Suite One
 7   Cambridge MA 02141
     (617) 286-2392                                      Attorneys for Plaintiff Regina L. Nolte
 8   matt@guptawessler.com                               * pro hac vice forthcoming

 9
                          IN THE UNITED STATES DISTRICT COURT
10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                 San Francisco Division

12    REGINA L. NOLTE, individually and
      on behalf of others similarly situated,
13                                                       Civil Action No. 3:20-cv-05585
                         Plaintiff,
14
             v.
15
      DINO FRANKLIN JR., TRIBAL
16    CHAIRMAN OF THE KASHIA BAND                        MATTHEW W.H. WESSLER
      OF POMO INDIANS OF THE                             APPLICATION FOR
17    STEWARTS POINT RANCHERIA                           ADMISSION OF ATTORNEY
      TRIBAL COUNCIL, in his official and
18    individual capacities; GLENDA JACOB                PRO HAC VICE (CIVIL LOCAL
      MCGILL, VICE CHAIR OF THE                          RULE 11-3)
19    KASHIA BAND OF POMO INDIANS
      OF THE STEWARTS POINT
20    RANCHERIA TRIBAL COUNCIL, in her
      official and individual capacities; TARA
21    ANTONE, SECRETARY OF THE
      KASHIA BAND OF POMO INDIANS
22    OF THE STEWARTS POINT
      RANCHERIA TRIBAL COUNCIL, in her
23    official and individual capacities; SAVANNAH
      GOMES, TREASURER OF THE
24    KASHIA BAND OF POMO INDIANS
      OF THE STEWARTS POINT
25    RANCHERIA TRIBAL COUNCIL, in her
      official and individual capacities; MARLENE
26    ADAM, MEMBER AT LARGE OF THE
      KASHIA BAND OF POMO INDIANS
27    OF THE STEWARTS POINT
      RANCHERIA TRIBAL COUNCIL, in her
28    official and individual capacities; SUSAN G
                                                     1
         Case 3:20-cv-05585-SK Document 8 Filed 08/19/20 Page 2 of 6



 1    SMITH, MEMBER AT LARGE OF THE
      KASHIA BAND OF POMO INDIANS
 2    OF THE STEWARTS POINT
      RANCHERIA TRIBAL COUNCIL, in her
 3    official and individual capacities; ELAYNE
      MURO MEMBER AT LARGE OF THE
 4    KASHIA BAND OF POMO INDIANS
      OF THE STEWARTS POINT
 5    RANCHERIA TRIBAL COUNCIL, in her
      official and individual capacities; NAOMI
 6    ATCHLEY, in her individual capacity;
      ADRIENNE ANTONE, in her individual
 7    capacity; DERICK FRANKLIN, in his
      individual capacity; SANDY PINOLA in her
 8    individual capacity; and JOHN DOES NOS.
      1-20,
 9
                         Defendants.
10
11
12
13      APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE (CIVIL
                            LOCAL RULE 11-3)
14
            I, Matthew W.H. Wessler, an active member in good standing of the bar of the District of
15
     Columbia, hereby respectfully apply for admission to practice pro hac vice in the Northern
16
17   District of California representing Regina L. Nolte in the above-entitled action. My address of

18   record is 1035 Cambridge Street, Suite One Cambridge MA 02141. My telephone number is

19   (202) 888-1741 and my e-mail address is matt@guptawessler.com.
20          My local co-counsel in this case is Neil K. Sawhney, an attorney who is a member of the
21
     bar of this Court in good standing (State Bar No. 300130) and who maintains an office within the
22
23
24
25
26
27
28

     Pro hac vice Application and Order              2
         Case 3:20-cv-05585-SK Document 8 Filed 08/19/20 Page 3 of 6



 1   State of California at 100 Pine Street, Suite 1250, San Francisco, CA 94110. Mr. Sawhney’s
 2   telephone number is (415) 573-0336. Mr. Sawhney’s email address is neil@guptawessler.com.
 3
            I am an active member in good standing of the District of Columbia Court of Appeals
 4
     (Bar No. 985241). A true and correct copy of a certificate of good standing or equivalent official
 5
     document from said bar is attached to this application.
 6
 7          I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially

 8   the Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local

 9   Rules. I am not regularly engaged in the practice of law in California.
10          I declare under penalty of perjury that the foregoing is true and correct.
11
12
     August 19, 2020                               Respectfully submitted,
13                                                 /s/ Matthew H.W. Wessler
                                                   Matthew H.W. Wessler*
14                                                 GUPTA WESSLER PLLC
15                                                 1035 Cambridge Street, Suite One
                                                   Cambridge MA 02141
16                                                 (617) 286-2392
                                                   matt@guptawessler.com
17
                                                   * pro hac vice forthcoming
18
19
20
21

22
23
24
25
26
27
28

     Pro hac vice Application and Order               3
         Case 3:20-cv-05585-SK Document 8 Filed 08/19/20 Page 4 of 6



 1                            ORDER GRANTING APPLICATION
                         FOR ADMISSION OF ATTORNEY PRO HAC VICE
 2

 3          IT IS HEREBY ORDERED THAT the application of Matthew W.H. Wessler is

 4   granted, subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney

 5   must indicate appearance pro hac vice. Service of papers upon, and communication with, local co
 6   counsel designated in the application will constitute notice to the party.
 7
 8
            Dated:                                 ________________________________
 9                                                 United States District/Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

     Pro hac vice Application and Order                4
         Case 3:20-cv-05585-SK Document 8 Filed 08/19/20 Page 5 of 6



 1                                   CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on August 19, 2020, I electronically filed the foregoing pro hac vice

 4   application with the Clerk of the Court for the U.S. District Court for the Northern District of

 5   California by using the CM/ECF system.
 6
 7                                                        /s/ Neil K. Sawhney
                                                          Neil K. Sawhney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

     Pro hac vice Application and Order              5
         Case 3:20-cv-05585-SK Document 8 Filed 08/19/20 Page 6 of 6




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                      Matthew WH Wessler
       was duly qualified and admitted on December 8, 2008 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                              ACTIVE member in good standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D.C., on August
                                                                                  17, 2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
